ACCEPTED
                                                                                             08-21-00057-CV
                                                                                 EIGHTH COURT OF APPEALS
                                                                                            EL PASO, TEXAS
                                                                                           11/2/2021 7:09 PM
                                   08-21-00057-CV                                     ELIZABETH G. FLORES
                                                                                                      CLERK

                                  NO. 08-21-00057-CV

                           IN THE COURT OF APPEALS                         FILED IN
                                                                    8th COURT OF APPEALS
                               EIGHTH DISTRICT                          EL PASO, TEXAS
                               AT EL PASO, TEXAS                    11/2/2021 7:09:59 PM
                                                                    ELIZABETH G. FLORES
                              KENNETH MCKEOUGH,                             Clerk

                                            Appellant
                                     VS.

                    CAMELOT TOWNHOMES ASSOCIATION,
                                INC.,
                                        Appellee.

                   On Appeal from the County Court at Law No. 3
                              of El Paso County, Texas
                             Cause No. 2019DCV3303
                             (Hon. Javier Alvarez)

        APPELLANT’S RESPONSE TO COURT OF APPEALS’ INQUIRY
                 REGARDING REPORTER’S RECORD

            TO THE HONORABLE EIGHTH COURT OF APPEALS:

      COMES NOW, KENNETH MCKEOUGH, Appellant, and files this Response to

Court of Appeals’ Inquiry regarding Reporter’s Record, and would show unto the Court

the following:

      On October 29, 2021, the Court directed Appellant to inquire as to whether or not

he intended to request a reporter’s record in this cause. Appellant respectfully informs

the Court he intends to proceed on the clerk’s record alone.

                                 Respectfully Submitted,
                                /s/Rick Dunbar
                                RICK DUNBAR
                                TBN: 24025336
                                7242 Buffalo Gap
                                Abilene, Texas 7966
                                Phone: 325/428-9450
                                Fax: 325/455-1912
                                Rickdunbar2013@gmail.com


                            CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November, 2021, a true and correct copy of
the above and foregoing was forwarded all counsel of record in a manner consistent with
the requirements of the law.


                                              /s/Rick Dunbar
                                              Rick Dunbar



                        CERTIFICATE OF COMPLIANCE

     I hereby certify that according to the word count function of the undersigned’s
word processing software, this document contains 220 words. The undersigned
therefore certifies compliance.

                                              /s/Rick Dunbar
                                              Rick Dunbar
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Frederick Dunbar on behalf of Rick Dunbar
Bar No. 24025336
rick@galbreathlawfirm.com
Envelope ID: 58787227
Status as of 11/3/2021 8:49 AM MST

Associated Case Party: Camelot Townhomes Association, Inc.

Name          BarNumber Email                      TimestampSubmitted Status

Hugo Madrid   24060209    hmadrid@hmadridlaw.com 11/2/2021 7:09:59 PM     SENT



Associated Case Party: Kenneth McKeough

Name               BarNumber Email                       TimestampSubmitted      Status

Frederick Dunbar   24025336   Rickdunbar2013@gmail.com   11/2/2021 7:09:59 PM    SENT

Nassim Salloum     24102454   nassimsalloum@hotmail.com 11/2/2021 7:09:59 PM     SENT



Case Contacts

Name               BarNumber Email                       TimestampSubmitted      Status

Brenda JRamirez               bramirez@hmadridlaw.com    11/2/2021 7:09:59 PM    SENT

Hugo Madrid                   hmadrid@piercemadrid.com   11/2/2021 7:09:59 PM    ERROR